


117 HR 4477 IH: Grant Residency for Additional Doctors Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4477
IN THE HOUSE OF REPRESENTATIVES

July 16, 2021
Ms. Meng (for herself, Mr. Emmer, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To facilitate the expedited review of applications of aliens applying for admission to the United States under section 101(a)(15)(J) of the Immigration and Nationality Act who are coming to the United States to participate in a program under which they will receive graduate medical education or training, require the Secretary of State to provide relevant Foreign Service officers with training regarding such aliens, and for other purposes.


1.Short titleThis Act may be cited as the Grant Residency for Additional Doctors Act of 2021 or the GRAD Act of 2021. 2.FindingsCongress finds the following:
(1)Physicians who are foreign-trained or international medical graduates, most of whom are not United States citizens, comprise almost one-quarter of active physicians. (2)Foreign-trained physicians who are not United States citizens and are not lawful permanent residents provide critical health care services and supply labor for the physician shortages, particularly in rural communities.
(3)The COVID–19 pandemic has increased the demands on physicians and exacerbated the physician workforce shortage facing the United States, with projections estimating a shortage of over 120,000 physicians by 2032. (4)The pandemic has contributed to delays in processing visa applicants, resulting in missed educational and economic opportunities.
(5)Delays in visa processing can impact medical training and impose hardships on both prospective doctors and the American medical institutions at which they seek to learn. 3.Expedited review of certain J–1 visas and training for Foreign Service officers (a)Expedited reviewNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall designate an officer or employee of the Department of State whose sole responsibility during the months of March, April, May, June, and any other period of time as determined appropriate by the Secretary, shall be to facilitate the expedited review of applications of aliens applying for admission to the United States under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) who are coming to the United States to participate in a program under which such aliens will receive graduate medical education or training.
(b)TrainingBeginning not later than 180 days after the date of enactment of this Act, the Secretary of State shall provide to relevant Foreign Service officers training related to medical graduates and medical graduate programs in the countries in which such officers are serving. Such training shall be part of the training provided to such officers under section 701 of the Foreign Service Act of 1980 (22 U.S.C. 4021).  